January 23, 2012
Dear State Exchange Grantees, Medicaid and CHIP Directors, and Health and Human Services
Directors:
On August 10, 2011, we announced a time-limited, specific exception to the cost allocation
requirements set forth in OMB Circular A-87 (Section C.3) that requires benefitting programs to
pay their share of the costs associated with building State-based information technology systems.
The exception allows Federally-funded human services programs to benefit from investments in
the design and development of State eligibility-determination systems for State-operated
Exchanges, Medicaid and the Children’s Health Insurance Program (CHIP). This letter provides
additional guidance on how States may take advantage of this exception to leverage these
investments to serve multiple programs and needs. The U.S. Departments of Health and Human
Services (HHS) and Agriculture (USDA) are committed to a strong partnership with States and
our Federal partners as we work together to implement the Affordable Care Act.
Timeline
January 1, 2014 marks the expansion of health insurance coverage through new Affordable
Insurance Exchanges (Exchanges) and Medicaid. We encourage States to consider the benefits
of interoperable systems and how system development can be staged to ensure that the
Affordable Care Act timeframes are met. Many States will make long-needed investments in
Medicaid, CHIP and Exchange eligibility systems, and these systems need to be operational and
fully tested no later than the summer of 2013. While we encourage States to take into account
the needs and requirements of human services programs in developing these systems, any human
services system requirement that would delay meeting the deadline will not be permitted.
States pursuing an integrated eligibility system strategy should consider mechanisms for phasing
their IT development, such that the additional functionality needed to determine eligibility for
human services programs can be added after the health components are operational. It is not
required that a State implement a shared eligibility system through a phased approach, but it is an
allowable approach and may enable States to implement the health components of an enterprise
system in accordance with the Affordable Care Act requirements.
Such phased projects would be allowed under the exception to OMB Circular A-87 cost
allocation principles, which remains in place through December 31, 2015. States would need to
incur costs for goods and services furnished no later than December 31, 2015 to make use of this
exception. This would mean that if an amount has been obligated by December 31, 2015, but the
good or service has not yet been furnished by that date, then such expenditure must be cost
allocated as currently required under OMB Circular A-87.

Page 2 – Additional Guidance to States on the OMB Circular A-87 Cost Allocation Exception
Additional Considerations to Using the Exception
1. Maintenance and operational costs for these systems shall continue to be cost allocated as
currently required under OMB Circular A-87.
2. Further, any service, expansion of service, or increase in capacity beyond that required
for the health programs, must be cost allocated to the benefitting program, consistent with
the current practice under OMB Circular A-87. For example, the automation needed to
track a court’s determination of “reasonable efforts” to maintain a family is a function
needed for title IV-E foster care and does not benefit Medicaid, CHIP, or the Exchange.
An example of an “increase in capacity” that would require a State to allocate to the other
benefiting Federal human services programs would be the need for additional
infrastructure, equipment and/or data storage capacity.
3. To the extent that human services programs can make use of core eligibility
determination business processes and technical services that will be used in the integrated
eligibility systems, their ability to link to the system more easily and cost-efficiently in
the future without requiring extensive changes to the common components is a costeffective approach to systems engineering.
4. Regardless of the approach, should a State elect to implement a multi-program enterprise
system, the project team must engage all programs that may be included in the eventual
enterprise system in a cross-program collaborative planning and design process. The
cross program collaboration should start as soon as possible and continue throughout the
development life cycle of the planned enterprise system.
Allowable Shared Services under the Exception
A number of business processes and technical services that the Medicaid, CHIP, and Exchange
programs may need to build or enhance to determine program eligibility and enroll clients into
health care coverage have the potential for being useful to other Federally-funded human
services programs. Taking steps now to explore the feasibility of developing shared eligibility
services across all health and human service programs will reduce the number of duplicative and
costly “siloed” systems performing the same function for different programs.
Under the exception to OMB Circular A-87 cost allocation principles, to the extent these
business services are core components of the health program eligibility system, design and
development costs would not be required to be cost allocated to the other Federally-funded
human services programs for certain business process and technical services, such as the
following:





Client Portals
User Interfaces
Master Client Index
Business Rules Engine and Operating
Systems

 Interfaces to: Federal and State
verification sources; Community
Assisters/ Outreach Organizations;
Exchange Infrastructure
 Enterprise Service Bus

Page 3 – Additional Guidance to States on the OMB Circular A-87 Cost Allocation Exception






Data Warehouse
Workflow Management Tools
Notices
Customer Services Technical Support
Automated Account Creation and Case
Notes
 Identity Management
 Document Imaging and Digitization of
Case Records

 Privacy and Security Controls
 Business Intelligence
 Analytic Tools, including Decision
Support and Program Integrity
 Telecommunications
 Information Security and Privacy
Controls
 Infrastructure and Data Center Hosting

Because each State’s system solution may vary, States interested in taking advantage of the
opportunities permissible under the exception should discuss their cost allocation approach with
their representatives from the Centers for Medicare & Medicaid Services (CMS), the
Administration for Children and Families (ACF), and Food and Nutrition Service (FNS) who are
working together to ensure a close level of coordination. The list above is not exhaustive, and
there may be other services that are allowable under the exception. As noted above, any
expansion of these services or increase in capacity beyond that required for health programs must
be cost allocated to the benefitting program, consistent with current practice under OMB Circular
A-87. CMS and the Human Services Federal partners would be pleased to discuss specific
variations from those listed above, provided they are consistent with Federal guidance.
Advance Planning Document (APD) Process
On October 28, 2010, the regulations governing the APD process were changed at 45 CFR 95
Subpart F. The purpose of the revised APD process is to simplify and streamline the submission
and review process for those system-related documents. Considering the 2014 Affordable Care
Act deadline, CMS developed an expedited APD checklist for use with Medicaid and CHIP that
aligns with Exchange review initiatives. The expedited APD checklist can be found here:
http://www.medicaid.gov/AffordableCareAct/Provisions/Information-Technology-Systems-andData.html. Both ACF and FNS have agreed to accept the CMS checklist for enterprise projects
that support multi-agency or cross-agency initiatives. Consistent with current practice, States
should continue to submit APDs to all program offices from which they are requesting funding,
and if necessary, to ACF’s Office on Administration that acts as the clearinghouse for all HHSrelated APDs that include two or more HHS entitlement programs and coordinates review with
FNS. If the State only requests funding for eligibility systems that provide functionality for the
Medicaid and CHIP programs without the intent of building an integrated system in the future,
the APD should be submitted directly to CMS for review and approval.
CMS issued the expedited APD checklist template prior to OMB’s approval of the exception to
OMB Circular A-87 cost allocation principles. The template does not include a specific section
for a State to explain and document its efforts to include the common eligibility systems needs of
human services programs under this exception. Therefore, we request the following information
with submission of the expedited APD checklist:

Page 4 – Additional Guidance to States on the OMB Circular A-87 Cost Allocation Exception
A State must provide a detailed narrative to indicate which human services programs will
eventually be included in the proposed solution.
For a State pursuing a phased-in IT approach, the narrative should explain how the State
will identify, capture, and implement the foundational needs of human services programs
as they first implement Medicaid, CHIP, and Exchange requirements for the enterprise
system project.
The narrative should also identify the human services agencies and staff working on the
design and implementation of the ACA-related system.
We recognize the State might not need or use funding from ACF or FNS during the first phase of
the IT project. Nevertheless, the State must demonstrate in the CMS expedited APD checklist
and accompanying narrative that the State staff responsible for the Federal human service
programs that will eventually benefit from the new application are meaningfully involved in the
design and development process of the common components of the enterprise system. This level
of coordination will alert USDA and ACF, as appropriate, of the need to monitor progress of the
system through the review of the State’s APD updates and the CMS Gate Review process and
will allow those other human services programs to transition to an active review responsibility as
the State focuses on the unique needs of those programs in later phases of the project.
Funding requests should follow the guidance of the CMS-issued expedited APD checklist, which
summarizes the Federal requirements for planning and implementation activities. States
requesting funding for integrated eligibility systems should submit their APD to CMS and the
human services program offices that will eventually benefit from the system. The Federal
human service agencies in ACF and USDA have committed to a timely review of these
submissions.
Please refer questions to the Federal analyst responsible for your program area.
Sincerely,
/s/

/s/

Cindy Mann
Deputy Administrator and Director for
Center for Medicaid and CHIP Services,
Centers for Medicare & Medicaid Services,
Department of Health & Human Services

Kevin Concannon
Under Secretary for Food, Nutrition
and Consumer Services,
U.S. Department of Agriculture

/s/

/s/

George Sheldon
Acting Assistant Secretary for
Administration for Children and Families,
Department of Health & Human Services

Steve Larsen
Deputy Administrator and Director for
Center for Consumer Information and
Insurance Oversight,
Centers for Medicare & Medicaid Services,
Department of Health & Human Services

